Citation Nr: 0206455	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  01-04 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has filed a timely substantive appeal of 
a Committee on Waivers and Compromises decision denying 
waiver of pension indebtedness in the amount $3,734, 
including the question of the validity of the creation of the 
debt.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Muskogee, 
Oklahoma, which denied waiver of pension indebtedness in the 
amount $3,734.  

The Board notes that a May 1999 Committee decision also 
denied a request for waiver of overpayment of pension 
benefits in the amount of $1,202.  A May 1999 letter from the 
VA Debt Management Center in St. Paul, Minnesota, reflects 
that the veteran subsequently paid the $1,202 overpayment 
debt.  At the December 2001 videoconference hearing before 
the undersigned member of the Board, the veteran's 
representative confirmed that the veteran had paid the $1,202 
overpayment debt and that this overpayment amount was not at 
issue.  For this reason, there is no issue on appeal to the 
Board regarding waiver of overpayment in the amount of 
$1,202.  

A February 2001 Committee decision denying waiver of an 
increase in the pension overpayment debt in the amount of 
$1,208, and a November 2000 corpus of estate determination, 
to which the veteran has entered notice of disagreement, are 
addressed below in the REMAND portion of this decision.  The 
Board is required to remand these issues to the RO for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).




FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; VA has notified the veteran of the evidence 
needed to substantiate the timeliness of substantive appeal 
issue addressed in this decision.

2.  In December 1999, the Committee denied the veteran's 
request for waiver of indebtedness of pension overpayment in 
the amount of $3,734; the RO notified the veteran of this 
decision on December 20, 1999; in May 2000, the veteran 
effectively entered notice of disagreement with this 
decision; and on February 8, 2001, the RO issued a statement 
of the case. 

3.  The veteran did not file a substantive appeal with the RO 
on the issue of waiver of indebtedness of pension overpayment 
in the amount of $3,734 until May 16, 2001. 


CONCLUSION OF LAW

As there is no timely substantive appeal, the Board lacks 
jurisdiction to review the veteran's claim for waiver of 
pension indebtedness in the amount $3,734, including the 
question of the validity of the creation of the debt.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 7105(d)(3), (5) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the Committee decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish waiver of the underlying pension indebtedness in 
the amount of $3,734.  The appellant was afforded a 
videoconference personal hearing before the undersigned 
member of the Board in December 2001, at which the 
undersigned Board member informed the veteran and his 
representative that the issue on appeal included the question 
of whether a timely substantive appeal had been filed on the 
issue of entitlement to waiver of pension indebtedness in the 
amount of $3,734.  The veteran's representative affirmed that 
this was a correct statement of the issue on appeal to the 
Board.  In a letter issued in March 2002, the Board notified 
the veteran of the requirements regarding the timely 
submission of a substantive appeal, and invited the veteran 
to respond with evidence or argument in this regard, and the 
veteran chose not to respond.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
records or other evidence which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records or other evidence which has not been 
obtained.  Accordingly, the Board is satisfied that all 
necessary evidence to reach a conclusion with regard to this 
question has been obtained and that no further assistance to 
the veteran in acquiring evidence is required by the new 
statute.    

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of a RO decision is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200.

After an appellant receives the statement of the case, the 
appellant must file a formal appeal within sixty days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not 
perfect appeal by timely filing of a substantive appeal, the 
RO rating decision became final).  By regulation, this formal 
appeal must consist of either "a properly completed VA Form 
1-9 . . . or correspondence containing the necessary 
information."  38 C.F.R. § 20.202.  The formal appeal 
permits the appellant to consider the reasons for an adverse 
RO determination, as explained in the statement of the case, 
and to formulate and present specific arguments relating to 
errors of fact or law made by the RO.  38 U.S.C.A. 
§ 7105(d)(3); Roy, 5 Vet. App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303.

In this case, in December 1999, the Committee denied the 
veteran's request for waiver of indebtedness of pension 
overpayment in the amount of $3,734.  The RO notified the 
veteran of this decision by letter dated on December 20, 
1999.  On the back of a RO letter (a March 10, 2000 RO letter 
to the veteran), which was returned to the RO by the veteran 
in May 2000, the veteran wrote that he did not understand how 
he could owe the debt in the amount of $3,734, thus 
expressing disagreement with the Committee's December 1999 
decision.  This statement from the veteran, which was 
received at the RO in May 2000, effectively entered notice of 
disagreement with the Committee's December 1999 decision 
denial of waiver of indebtedness of pension overpayment in 
the amount of $3,734.  

On February 8, 2001, the RO issued a statement of the case on 
this issue.  The veteran was also provided with a VA Form 9, 
with instructions as to the time period in which it had to be 
filed in order to perfect his appeal.  The letter 
accompanying the February 2001 statement of the case advised 
the veteran as follows: "You must file your appeal with this 
office within 60 days from the date of this letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying you of the action that you have 
appealed."  

Following issuance of the February 2001 statement of the 
case, the veteran did not file a substantive appeal with the 
RO on the issue of waiver of indebtedness of pension 
overpayment in the amount of $3,734 until May 16, 2001, when 
he submitted a VA Form 9 indicating disagreement with this 
debt and a desire to appeal the decision.  Prior to May 16, 
2000, the veteran did not file any other correspondence 
expressing a desire to appeal the adverse decision of the RO 
to the Board.  In this regard, the Board notes the veteran's 
submission of a letter, Improved Pension Eligibility 
Verification Report, and a tax insurance summary of 
medications, which were received at the RO in February 2001.  
These documents, however, provided information to VA 
regarding continued pension eligibility, stopping payments, 
and applying benefits to debt, but did not present specific 
arguments relating to errors of fact or law made by the 
Committee or RO denial of waiver of the pension overpayment 
debt of $3,734.  Even construed liberally, the veteran's 
reference to indebtedness, made in the context of a request 
to apply any current payments toward payment of the debt that 
he owed, does not express disagreement with the Committee 
decision that he owed the debt or the decision to deny waiver 
of the underlying pension debt at issue in the amount of 
$3,734, does not express a desire to appeal the determination 
to the Board, and does not allege specific error of fact or 
law with the Committee decision.  See 38 U.S.C.A. 
§ 7105(d)(5) (Board "may dismiss any appeal which fails to 
allege specific error of fact or law"); 38 C.F.R. § 20.202 
(substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
originating jurisdiction).  The veteran also did not file a 
request for an extension of time.  

The Board has considered the veteran's written submissions, 
as well as personal hearing testimony in December 2001 at a 
videoconference hearing before the undersigned member of the 
Board.  At the December 2001 hearing, the Board advised the 
veteran and his representative that the issue on appeal 
included the matter of whether a timely substantive appeal 
had been filed on the issue of entitlement to waiver of 
pension indebtedness in the amount of $3,734.  The veteran's 
representative elected not to ask any questions of the 
veteran regarding timeliness of a substantive appeal, and the 
veteran did not otherwise offer testimony relevant to the 
question of timeliness of a substantive appeal.  

Accordingly, the Board finds that the veteran's substantive 
appeal as to the issue of waiver of pension indebtedness in 
the amount $3,734, including the question of the validity of 
the creation of the debt, was untimely filed.  As there is no 
timely substantive appeal, the Board lacks jurisdiction to 
review the veteran's claim regarding this issue.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 7105(d)(3), (5) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302; 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.159).  


ORDER

A substantive appeal for waiver of pension indebtedness in 
the amount $3,734, including the question of the validity of 
the creation of the debt, was not timely filed; accordingly, 
the appeal as to this issue is dismissed.


REMAND

In the normal course of VA adjudication, a claimant who 
wishes to appeal an adverse RO decision files a notice of 
disagreement and then, after the RO has issued a statement of 
the case, perfects an appeal to the Board by filing a 
substantive appeal to the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997); Hamilton v. Brown, 4 Vet. 
App. 528, 533 (1993) (en banc), aff'd, 39 F.3d 1574, 1583-85 
(Fed. Cir. 1994); Bernard v. Brown, 4 Vet. App. 384, 390-92 
(1993) (detailing the "series of very specific, sequential, 
procedural steps that must be carried out" to acquire 
appellate review); 38 U.S.C. § 7105 (West 1991); 38 C.F.R. 
§§ 20.202, 20.302(b) (2001).   

In this case, a February 2001 Committee decision denied 
waiver of increase in pension overpayment debt in the amount 
of $1,208, and the veteran was notified of this decision by 
letter dated February 6, 2001.  While the RO purported to 
issue a statement of the case on February 8, 2001 which 
included this issue, at the time the statement of the case 
was issued, the veteran had not yet filed notice of 
disagreement with denial of waiver of increase in pension 
overpayment debt in the amount of $1,208.  The veteran did 
not enter notice of disagreement with this decision until May 
2001, and continued to express disagreement with this 
decision.  A statement of the case addressing this issue has 
not been issued subsequent to receipt of the notice of 
disagreement.  Consequently, the Board finds that, in view of 
the timely notice of disagreement filed by the veteran in May 
2001, the Board must remand this claim to the RO for the 
issuance of a statement of the case. 

In addition, a November 2000 corpus of estate determination 
concluded that the veteran's net worth was a bar to receipt 
of pension benefits.  In a letter received in December 2000, 
the veteran expressed disagreement with the net worth 
determination, effectively entering a notice of disagreement 
with this determination.  A statement of the case addressing 
this issue has not been issued subsequent to receipt of the 
notice of disagreement.  In view of the timely notice of 
disagreement filed by the veteran in December 2001, the Board 
must likewise remand this claim to the RO for the issuance of 
a statement of the case. 

Accordingly, to ensure full compliance with due process 
requirements, these issues are remanded to the RO for the 
following development:

The RO should provide the veteran and his 
representative with an appropriate 
statement of the case pertaining to the 
issues of waiver of increase in pension 
overpayment debt in the amount of $1,208, 
and corpus of estate determination, in 
accordance with Manlincon v. West, 12 
Vet. App. 238.  The veteran and his 
representative should then be given the 
opportunity to respond.   

Thereafter, the case should be returned to the Board, if a 
timely substantive appeal is filed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
veteran-appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

